Citation Nr: 1031614	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  10-19 906	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines



THE ISSUE

Legal entitlement to Filipino Veterans Equity Compensation Fund 
benefits.



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel








INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant alleges that he served in the Recognized Guerilla 
forces in service of the Armed Forces of the United States 
(USAFFE). 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in November 2009 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDING OF FACT

The National Personnel Records Center has certified that the 
Appellant had no service as a member of the Philippine 
Commonwealth Army, including in the recognized guerrilla forces 
in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The Appellant does not have recognized active military service as 
required to establish eligibility for Filipino Veterans Equity 
Compensation Fund benefits.  38 U.S.C.A. § 501(a) (West 2002 & 
West Supp. 2009); American Recovery and Reinvestment Act § 1002, 
Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 
(2009).









The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

The RO did not notify the Appellant of the various methods for 
proving Philippine veteran status, but the omission is not 
prejudicial error because the Appellant is ineligible for the 
benefit as a matter of law based on the report of the National 
Personnel Records Center, a component of a United States service 
department, that the Appellant did not have qualifying service.  
Palor v. Nicholson, 21 Vet. App. 325, 332 (2007) (if a claim is 
denied as a matter of law, there is no possibility of any 
prejudice to the appellant with respect to a VCAA error). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law

The Appellant seeks a one-time payment from the Filipino Veterans 
Equity Compensation Fund under the American Recovery and 
Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 
(enacted February 17, 2009) (to be codified in Title 38 of the 
United States Code: Veterans' Benefits).  Payments for eligible 
persons will be either in the amount of $9,000 for non-United 
States citizens or $15,000 for United States citizens.  The 
Secretary of VA is to administer the fund consistent with 
applicable provisions of the Title 38 of the United States Code. 





Under Section 1002, an eligible person is any person: (1) who 
served before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States; or (2) any person who served in the Philippine 
Scouts under section 14 of the Armed Forces Voluntary Recruitment 
Act of 1945 (59 Stat. 538); and (3) any eligible person was 
discharged or released from service under conditions other than 
dishonorable.   See 38 C.F.R. § 3.40 (eligibility for VA benefits 
for certain Philippine service). 

For the purpose of establishing evidence of service, the 
Department of Veterans Affairs may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: (1) 
The evidence is a document issued by the service department; and 
(2) the document contains needed information as to length, time 
and character of service; and (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the stated requirements, the 
Department of Veterans Affairs will request verification of 
service from the service department.  38 C.F.R. § 3.203(c).

Facts and Analysis 

The Appellant alleges qualifying service in the recognized 
guerilla forces in service of the Armed Forces of the United 
States. 



As proof of qualifying service, the Appellant submitted copies of 
Special Orders, under the letterhead United States Forces in the 
Philippines, including Special Order No. 32, assigning him to the 
Medical Company of the 75th Infantry and a promotion to Corporal 
in the 75th Infantry; certification of being on the reconstructed 
roster of a guerilla unit, under the letterhead of Armed Forces 
in the Philippines; and his application for Old Age Veteran 
Pension with the Philippine Veterans Affairs Office.  

Although the letterheads on the Special Orders and certification 
read "United States Forces in the Philippines" and "Armed 
Forces in the Philippines," respectively, and the  Appellant has 
applied for Old Age Veteran Pension, the documents do not satisfy 
the requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service because the documents are not official documents of the 
appropriate United States service department and the documents 
are not acceptable by the Board as verification of service for 
the purpose of determining eligibility for the one-time payment 
from the Filipino Veterans Equity Compensation Fund.

As none of the documents submitted by the Appellant was issued by 
a U.S. service department, the RO relied on verification of 
service from the National Personnel Records Center, a component 
of the U. S. service department, which in July 2009, certified 
that the Appellant had no service as a member of the Philippine 
Commonwealth Army, including in the recognized guerillas, in the 
service of the United State Armed Forces.

And the Appellant has provided no further evidence that would 
warrant a request for recertification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) 
(recertification with evidence of erroneous spelling of name); 
Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) 
(recertification when there is newly received relevant evidence 
since the negative certification).  







As the U. S. service department certified that the Appellant did 
not serve as a member of the Philippine Commonwealth Army, 
including in the recognized guerillas, in the service of the 
United State Armed Forces, the finding is binding on VA for the 
purpose of establishing service in the U. S. Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530 (1992).  Therefore, the Board 
concludes that the Appellant is not eligible, that is, he is not 
legally entitled to the Filipino Veterans Equity Compensation 
Fund benefit under the American Recovery and Reinvestment Act 
§ 1002, Pub. L. No. 111-5. 

As the law is dispositive, the claim must be denied because of 
the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The Appellant is not eligible for Filipino Veterans Equity 
Compensation fund benefits and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


